ORDER

MERHIGE, District Judge.
This matter is before the Court on the motion of Daikon Shield Claimant Nas-reen Zaidi for relief from release.1 Ms. Zaidi submitted a properly completed and signed Option 1 Release on August 2, 1994, which clearly stated that “[t]he $725 payment is accepted as full settlement and as valuable consideration for the release of any and all claims I may have, now or in the future, against anyone ... arising out of the use of the Daikon Shield intrauterine contraceptive device.” The settlement check issued to Ms. Zaidi contained similar language both on the face and back of the check. Having endorsed and negotiated her $725.00 settlement payment, Ms. Zaidi is therefore not entitled to any additional funds from the Daikon Shield Claimants Trust. Accordingly, upon due consideration, and deeming it proper so to do, it is ADJUDGED and ORDERED that Ms. Zaidi’s Motion be, and the same is, hereby DENIED.
This is a final, appealable order on Ms. Zaidi’s motion. Ms. Zaidi is notified that she has a right to appeal from this Order to the United States Court of - Appeals for the Fourth Circuit. In order to appeal, she must, within thirty days of the date of this Order, file a notice of appeal together with a filing fee of $105.00 with the Clerk of this Court, 1000 East Main Street, Suite 307, Richmond, Virginia 23219. Failure to file a timely notice of appeal may result in Ms. Zaidi losing her right of appeal.
Let the Clerk send a copy of this Order to Daikon Shield Claimant, Nasreen Zaidi, c/o Syed Nusrat Hussain Zaidi, H/No 1298/5 Jchangir Building, Sunehri Masjid Road, PeshawarCantt, Peshawar, NWFP, Pakistan; and to counsel for the Daikon Shield Claimants Trust, Melody G. Foster, Post Office Box 1314, Richmond, Virginia 23218.

. Ms. Zaidi wrote to the Court on March 20, 1998 seeking "Appeal for Justice Regarding Medical Claim Worth $26000.00 in respect of Mrs. Nasreen Zaidi.” Because of the substance of the document, the Clerk properly docketed it as a Motion For Relief From Release. The Court notes that Ms. Zaidi appears pro se and is mindful that courts must liberally construe the pleadings of pro se parties. See Gordon v. Leeke, 574 F.2d 1147, 1151-52 (4th Cir.) cert. denied, 439 U.S. 970, 99 S.Ct. 464, 58 L.Ed.2d 431 (1978); Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir.1965).